DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a method of neutralizing a Covid-19 disease-specific pro-inflammatory cytokine in a Covid-19 patient, comprising: obtaining an Ashwagandha (Withania somnifera) extract from a first hydro glycolic extraction process; obtaining a Shallaki (Boswellia serrata) extract from a second hydro glycolic extraction process; obtaining a Ginger (Zingiber officinale) extract from a third hydro glycolic extraction process; obtaining a Turmeric extract (Curcuma longa, Family Zingiberaceae) from a fourth hydro glycolic extraction process; mixing the Ashwagandha, the Shallaki, the Ginger, and the Turmeric into a compound comprising by weight, approximately 5.00 parts of the Ashwagandha, 5.00 parts of the Shallaki, 1.33 parts of the Ginger, and 1.00 parts of the Turmeric; and administering the compound orally to a Covid-19 patient, classified in A61P 31/12.
II. Claims 14-20, drawn to a compound for neutralizing a Covid-19 disease-specific pro-inflammatory cytokine, comprising: extracted Ashwagandha (Withania somnifera); extracted Shallaki (Boswellia serrata); extracted Ginger (Zingiber officinale); extracted Turmeric (Curcuma longa, Family Zingiberaceae); a liquid or syrup vehicle; and wherein the solid components are in a ratio by weight of approximately 5.00 parts extracted Ashwagandha to 5.00 parts extracted Shallaki to 1.33 parts extracted Ginger to 1 part extracted Turmeric, classified in A61K 2300/00.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product, for instance to treat arthritis characterized by joint inflammation.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) separate classification which shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search;
(b) separate status in the art even though the inventions are classified together, each invention forming a separate subject for inventive effort; and
(c) search for one of the inventions is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together.  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Mark Farrell on September 21, 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claims 1-4, 7, 8, and 13 are objected to because of the following informalities:  
each herb should be in lower case except for the first letter of the Latin name;  
“Covid-19” should be capitalized; and
“hydro glycolic” should be one word.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “obtaining a extract from a [first, second, etc.] hydro glycolic extraction process;” and “mixing the Ashwagandha, the Shallaki, the Ginger and the Turmeric into a compound”.  It is unclear whether the method involves mixing 
(i) the extracts from each of the first through the fourth hydroglycolic extraction processes recited before the mixing step, 
(ii) the raw materials prior to extraction, i.e., ashwagandha, shallaki, ginger, and turmeric, or 
(iii) the solids left after the first through the fourth hydroglycolic extraction processes.  
Dependent claims 2-13 do not resolve this vagueness and are rejected for the same reason.
Dependent claims 2 also recites “mixing the Ashwagandha,…and the Turmeric with a liquid vehicle”, i.e., without specifying whether the material being mixed is the extract, the raw material, or the solid residue remaining after extraction.
Claim 1 further recites “approximately 5.00 parts of the Ashwagandha”.  “Approximately” means “about” or “close to”, whereas “5.00” includes two significant digits and is thus a precise quantity.  Applicant has not defined “approximately”.  The combination of “approximately” and “5.00 parts”, and the lack of some indication in the disclosure regarding the scope of “approximately”, renders “approximately 5.00 parts” unclear.
Also it is noted that should Applicant intend “approximately” to modify not only ashwagandha but also the herbs recited after it, i.e., shallaki, ginger, and turmeric, “approximately” should precede each of them, not just the first recited Ashwagandha.
Claims 3 and 13 recite “180-270 mg extracted Ashwagandha…; and 8.5 ml purified water”.  Again it is unclear whether “extracted” means that which is left after extraction or the extract from the herb.  “Extract of” the herb or “[herb name] extract” would remove the ambiguity.
Claims 3 and 13 also recite “further comprising mixing in proportions of:…”.  It is unclear whether this “further” step is indeed a further mixing in of the recited ingredients in claim 3 (and if so at what point of claim 1 it is performed), or whether is intended to narrow the “mixing” step in claim 1.  If the latter, the recited ranges of ashwagandha, shallaki, ginger, and turmeric are broader than the relative ratio in claim 1, i.e., “approximate 5.00”: 5.00: 1.33: 1.00  (and therefore would be rejected under 35 U.S.C. 112(d)).    
For the purposes of examination now claim 1 is construed as requiring mixing hydroglycolic extracts from each of ashwagandha, shallaki, ginger, and turmeric and administering the same orally to a Covid-19 patient.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jose (Jose, R.C., Manuel, A., COVID-19 cytokine storm: the interplay between inflammation and coagulation, The Lancet Respiratory Medicine, Published Online April 27, 2020 https://doi.org/10.1016/ S2213-2600(20)30216-2) in view of Chitre (US 2017/0007625) and Padmawar (Padmawar & Bhadoriya, Glycol And Glycerin: Pivotal Role In Herbal Industry As Solvent/Co-Solvent, World Journal Of Pharmaceutical And Medical Research, wjpmr, 2018,4(5), 153-155).
Jose discusses the “cytokine storm” of COVID-19, involving an overproduction of proinlammatory cytokines such as TNF and IL-6, “leading to an increased risk of vascular hyperpermeability, multiorgan failure, and eventually death when the high cytokine concentrations are unabated over time” (e46 col.1).  Jose states “therapeutic strategies under investigation are targeting the overactive cytokine response with anticytokine therapies” (id.).
Jose does not discuss administering ashwagandha, shallaki, ginger, and turmeric. 
Chitre teaches administering oral compositions comprising extracts of ashwagandha, shallaki, ginger, and turmeric, “for alleviating one or more symptoms associated with a medical condition mediated by one or more of a cyclooxygenase, a pro-inflammatory cytokine, and a pro-inflammatory enzyme” (para.0035; see title; abstract; paras. 0037-38, 0040-48; claims 1, 3-5, 7-11).  The pro-inflammatory cytokines include interleukin-6, TNF-α, and others (para. 0038). The ratio of ashwagandha, shallaki, ginger, and turmeric is 1: 1 : 0.25 : 0.2, which is close to that in claim 1 (standardized to 1: 1: 0.266 : 0.2).  
While Chitre does not disclose the specific methods of extraction, Padmawar teaches that hydroglycolic extraction with propylene glycol “improves solubility of various natural ingredients” and glycols when used as a co-solvent improve stability of hydrophilic plant extracts, can act as carriers, and offer preservative effects (p.154 left col.; see title; abstract).  
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jose, Chitre, and Padmawar and administer Chitre’s composition to neutralize pro-inflammatory cytokines in a COVID-19 patient, wherein the extracts in Chitre’s composition has been obtained by hydroglycolic extraction as recited in the instant claims. The skilled person would have been motivated to do so because Jose discloses “targeting the overactive cytokine response with anticytokine therapies”, Chitre teaches “alleviating one or more symptoms associated with a medical condition mediated by one or more of a cyclooxygenase, a pro-inflammatory cytokine, and a pro-inflammatory enzyme” including TNF and IL-6 that are overproduced in COVID-19 patients, and Padmawar teaches that hydroglycolic extraction results in greater solubility of hydrophilic compounds and therefore their yield, and enhanced stability of the extracts.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258. The examiner can normally be reached weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/H. SARAH PARK/Primary Examiner, Art Unit 1615